Citation Nr: 0109171	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for scarlet fever.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for heart disease, to 
include rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from December 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  An unappealed August 1946 rating decision denied service 
connection for scarlet fever.

2.  The evidence associated with the claims file following 
the August 1946 rating decision is not cumulative or 
redundant of evidence already of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
scarlet fever.  

3.  An unappealed December 1993 rating decision denied 
service connection for a heart condition.

4.  The evidence associated with the claims file following 
the December 1993 rating decision is not cumulative or 
redundant of evidence already of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
heart disorder.


CONCLUSIONS OF LAW

1.  The August 1946 rating decision that denied service 
connection for scarlet fever, was final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence associated with the veteran's claims file 
subsequent to the August 1946 rating decision is new and 
material with respect to the issue of entitlement to service 
connection for scarlet fever, and that claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The December 1993 rating decision that denied service 
connection for a heart disorder, was final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

4.  Evidence associated with the veteran's claims file 
subsequent to the December 1993 rating decision is new and 
material with respect to the issue of entitlement to service 
connection for a heart disorder, and that claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming service connection for scarlet fever 
and for heart disease, to include rheumatic heart disease.  A 
review of the record reveals that in an August 1946 rating 
decision, the RO denied service connection for scarlet fever 
on the basis that it was not shown on the last examination of 
record.  As to the claim for service connection for a heart 
disorder, the RO denied that claim in a December 1993 rating 
decision on the basis that there was no evidence that the 
veteran's current heart disorder was related to an incident 
of his active military service.  The veteran did not initiate 
a timely appeal as to either the August 1946 or the December 
1993 rating decision, and those decisions became final.  See 
38 U.S.C.A. § 7105(a)(c). 

The Board notes that following the issuance of the RO's 
rating decision, the provisions of 38 U.S.C.A. § 5107 were 
substantially revised.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement, and this revision is more 
favorable to the claimant than the former provisions of 38 
U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it also modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See Veterans Claims Assistance Act of 2000. 

In this case, the veteran and his representative were advised 
by the VA of the information required to reopen the claim for 
service connection and the Board may proceed with appellate 
review.  In this regard, the Board notes that in a October 
1999 Statement of the Case (SOC), the RO explained to the 
veteran and his representative what was required to 
constitute the submission of new and material evidence to 
reopen his claims.  Additionally, there is no indication that 
the veteran has requested the VA to assist in obtaining any 
VA or other identified private treatment records in 
connection with his claim.  As such, no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the recently enacted VCAA.  Because the 
veteran has been accorded an opportunity to submit additional 
evidence, and in fact has done so, the Board will proceed to 
adjudicate the issues of whether he has submitted new and 
material evidence to reopen his claims on the basis of the 
evidence of record.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, supra, (eliminates the concept of a well-grounded 
claim).

As previously noted, the basis for the denial of service 
connection for scarlet fever in the August 1946 rating 
decision, was that scarlet fever was not shown on the latest 
examination of record.  The basis of the denial of service 
connection for a heart disorder in the December 1993 rating 
decision was that there was no evidence of a heart disorder 
during the veteran's military service.  There was also no 
evidence that any current heart disorder was incurred or 
aggravated during the veteran's active military service.

Evidence present at the time of the August 1946 rating 
decision included the veteran's service medical records, 
which report a diagnosis of scarlet fever in April 1945 
without reference to rheumatic fever in service.  Evidence 
present at the time of the December 1993 rating decision 
included the veteran's service medical records, private 
outpatient treatment records dated from 1985 to 1993 received 
in November 1993, which include a September 1985 entry that 
the veteran was in atrial fibrillation which was a long 
standing problem and a November 1993 VA examination report.  
The private medical records were from Stuart P. Embury M.D., 
and included a diagnosis of congestive heart failure and 
atrial fibrillation without reference to service.  The 
November 1993 VA examination report noted that the veteran 
reported a history of having acute rheumatic fever during 
military service, for which he was hospitalized for 
approximately one month.  Sometime in the 1970's, he stated 
that he was found to have an irregular heart beat.  The 
diagnosis was rheumatic heart disease, atrial fibrillation, 
mitral regurgitation, and aortic stenosis.  

Evidence associated with the veteran's claims folder 
subsequent to the December 1993 rating decision includes a 
private medical statement from Dr. Embury, dated in April 
1999, which indicates that he was treating the veteran for 
chronic atrial fibrillation and chronic congestive heart 
failure.  According to Dr. Embury, the veteran gave "a 
history of having had scarlet fever and possibly rheumatic 
fever when he was in the Navy."  Dr. Embury opined that 
"this could well be a causative agent in [the veteran's] 
current heart disease."

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the August 1946 and 
December 1993 rating decisions, particularly the April 1999 
statement from Dr. Embury, is new and material, and the 
claims for entitlement to service connection for scarlet 
fever and for heart disease, to include rheumatic heart 
disease, are reopened.  Initially, the Board notes that it 
appears from the language in the April 1999 private medical 
statement, that the two claims currently on appeal are 
inextricably intertwined, in that Dr. Embury appears to draw 
a relationship between the veteran's in-service scarlet 
fever, and possible rheumatic fever, and his current heart 
disorder.  The Board emphasizes that when determining whether 
a previously denied claim should be reopened, the newly 
submitted evidence is presumed credible.   See Justus, 3 Vet. 
App. 510.

In light of Dr. Embury's statement that the veteran's current 
heart disorder may be related to his in-service scarlet 
fever, and/or any possible in-service rheumatic heart fever, 
the Board finds that such evidence is material to the 
veteran's claims, as it was not previously of record, it 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  As such, the Board finds that 
the veteran's claims for service connection for scarlet fever 
and for heart disease, are reopened. 


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for scarlet fever, 
and to that extent the appeal is allowed.  

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for rheumatic 
heart disease, and to that extent the appeal is allowed.  


REMAND

While the Board finds that the claims for service connection 
for scarlet fever and for heart disease are reopened, further 
development is needed before the Board may proceed with 
appellate disposition. 

The Board notes, as discussed above, that, effective November 
9, 2000, the VCAA of 2000, was enacted.  In the case of a 
claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(1)).  Such an examination is necessary if there is 
competent medical evidence of a current disability, evidence 
that the disability may be associated with the claimant's 
active duty, but the record does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)(2)).

As contemplated in the new law, the Board finds that the 
present record does not contain sufficient medical evidence 
to render an opinion at this time.  

Therefore, in light of the foregoing, this matter is REMANDED 
to the RO for the following:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any other medical providers 
who have treated him for his heart 
disorder, whose records are not currently 
in the claims file.  The veteran should 
be specifically asked to identify any 
treatment records dating back to the 
1970s when he related that he was found 
to have an irregular heart beat.  The 
veteran should also be requested to 
identify whether he has undergone any 
other treatment from Dr. Embury, as 
records from 1985 to 1993 are the only 
treatment records from Dr. Embury in the 
claims file.  Any such records should be 
obtained and associated with the claims 
file.  All requests for evidence, 
including negative responses, should be 
clearly documented in the record.

2.  The veteran should be afforded a VA 
examination by an appropriate 
physician(s) to ascertain the nature and 
extent of any current heart disorder 
and/or residuals of scarlet fever.  The 
examiner(s) is specifically requested to 
comment on the following:  1) whether it 
is as least as likely as not that the 
veteran currently has residuals of 
scarlet fever from service; 2) whether it 
is as least as likely as not that any 
currently diagnosed heart disorder is 
related to the veteran's active military 
service, including his scarlet fever or 
other event from service.  The claims 
file is to be made available to the 
examiner(s), and the examiner(s) is 
requested to review the file, including 
the medical records and opinion from Dr. 
Embury.  All necessary studies, tests and 
evaluations should be performed.  The 
report of examination should include the 
complete rationale for all opinions 
expressed. 

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefits sought 
can be granted.  If either claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
information, and to comply with the Veterans Claims 
Assistance Act of 2000.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No further action is 
required of the veteran until he is notified.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals


 



